The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 25-44 are currently pending in this application.   
Response to Arguments
Applicant's arguments filed 4/27/2022 regarding claims 25-40 and 43-44 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson-Rutgers et al. (US 2009/0110942; “Henderson-Rutgers”) in view of WO2010/003958 to Jahromi et al. (“Jahromi”) have been fully considered but they are not found persuasive for at least the following reasons. 
Applicant contends that (1) the present invention is directed to starch-containing multilayer films which achieve unexpectedly good sustained oxygen barrier properties after prolonged exposure to high humidity conditions, despite containing only a thin starch layer in the laminate (remarks, page 2, last para), and in this regard, applicant points to examples 2-3 (using thinner starch layer) and comparative example 1-2 (using thicker starch layer) of the present application for evidence that the claimed multilayer film demonstrated significantly improved oxygen barrier properties despite containing only a thin starch layer in the laminate (remarks, page 4, first para); and (2) the cited prior art fails to teach a film as instantly claimed of which the total thickness of the starch layer is greater than 20% of the total thickness of the multilayer film, and the total thickness of the film is from about 50 to about 150 microns, and films having thickness in the claimed range demonstrate unexpectedly good oxygen barrier properties (remarks, pages 4, to page 5, second para).
In response to contention (1), Applicant's arguments have been fully considered and the data relating to examples 2-3 and comparative example 1-2 have bee carefully studied, however, they are not found to be sufficient to demonstrate the asserted unexpected result of the claimed invention and no sufficient to show any criticality of the thickness of starch layer/film for at least the following reasons. 
The data relating to the films of examples 2-3 of the present application (in Table 3) and comparative example 1-2 (in Table 6-7) are reproduced below for reference. 

    PNG
    media_image1.png
    218
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    407
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    500
    media_image3.png
    Greyscale

Applicant attempts to demonstrate that the films of examples 2-3 of the present application using thinner starch layer achieve unexpectedly good sustained oxygen barrier properties after prolonged exposure to high humidity conditions, as compared to the films of comparative example 1-2 having thicker starch layer.  However, these arguments cannot distinguish the instantly pending claims from the prior art because the invention claimed is not commensurate in scope with the asserted unexpected results.  In the present case, it is noted the films of examples 2-3 are of multilayer film of PE/starch/PE structure, whereas films of comparative example 1-2 of the present application are of single layer film of starch layer (with no additional layer, no PE layer).  The difference with the films of examples 2-3 and films comparative examples 1-2 are far more than just the thickness of the starch layer.  
The examiner noted that the films of examples 2-3 (i.e., having thinner starch layer, with two PE layers) have better oxygen barrier properties than those films of comparative example 1-2 (i.e., single starch layer, thicker starch layer).  However, such showing is not sufficient to evidence applicant’s asserted unexpected result of the instantly clamed invention. It is questionable that improvement/difference in film’s oxygen barrier properties is result of the thinner starch layer in examples 2-3 (remarks, page 3, first para). In the present case, there is no evidence how much the inclusion of two PE layers of the films of examples 2-3 contributes to the overall film’s oxygen barrier properties and/or oxygen permeability, rather than the starch layer being thinner. The applicant has failed to show if the inferior oxygen barrier properties of films of comparative example 1-2 are due to the absent of PE layer in the film. 
In summary, the available data is not sufficient to evidence applicant’s asserted unexpected result of the instantly clamed invention. In this connection, the instant claim 25 recites “the total thickness of the starch layer is greater than 20% of the total thickness of the multilayer film”, which seems to indicate thicker starch layer is desired. 
In response to contention (2), the data relating to examples 2-3 and comparative example 1-2 are not sufficient to show any criticality of the thickness of starch layer/film, and/or the claimed % of the starch layer over the total thickness of the multilayer film, because those films of comparative example 1-2 are of single layer film of only starch layer. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (emphasis added) In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). (MPEP 716.02 (d)). 
In the present case, the primary reference Henderson-Rutgers teaches a multilayer film comprises a starch layer comprising a modified starch (para [0021]-[0026], Henderson-Rutgers teaches that the suitable modified starch include starches modified by reaction with a hydroxyl alkyl group, an acetate or a dicarboxylic acid anhydride, para [0022] and  [0034]; which is the same modified starch material as that of the instant application, meeting the limitations of instant claim 36). 
Henderson-Rutgers teaches the starch layer makes up about 20% of the total layer thickness of the multilayer structure (para [0097]), which percentage is close to and touching the instantly claimed end range point (i.e., greater than 20% of the total thickness of the multilayer film).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.  
Further in this connection, it is noted that instant claim 25 recites that “the total thickness of the at least one starch layer is in the range of from about 50 to about 150 microns”, and that “the multilayer film has a total thickness in the range of up to 1000 microns” (of which if calculated, the total thickness of the starch layer is about 5% to 15% of the total thickness of the multilayer film, i.e., 50/1000 to 150/1000).  However, claim 25 also recites “the total thickness of the starch layer is greater than 20% of the total thickness of the multilayer film”, which is contradictory to the previous recitations relating to the thickness of the starch layer and the total thickness of the multilayer film. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The various limitations relating to the film layer thickness render the claim indefinite. Specifically, claim 25 recites that “the total thickness of the at least one starch layer is in the range of from about 50 to about 150 microns”, and that “the multilayer film has a total thickness in the range of up to 1000 microns” (of which if calculated, the total thickness of the starch layer is about 5% to 15% of the total thickness of the multilayer film, i.e., 50/1000 to 150/1000).  However, claim 25 also recites “the total thickness of the starch layer is greater than 20% of the total thickness of the multilayer film”, which is contradictory to the previous recitations relating to the thickness of the starch layer and the total thickness of the multilayer film. It is not clear which truly defines the claimed invention.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 26-44 are rejected due to their dependency of claim 25.  For purpose of examination, the examiner considers that prior art reference having relevant layer thickness meeting any one of the recited layer thickness limitations as read on the claimed invention. 
Appropriate correction and clarification are required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25-40 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henderson-Rutgers et al. (US 2009/0110942; “Henderson-Rutgers”) in view of WO2010/003958 to Jahromi et al. (“Jahromi”, of record).
Regarding claims 25, 27-32, 36 and 43-44, Henderson-Rutgers teaches a multilayer film, and a packaging material including such a film (a film laminate, para [0001], [0021]-[0040] and [0045]-[0047], meeting claimed limitations of claim 44), and teaches a method of making a multilayer film comprising steps of co-extrusion (para [0028], see instant claim 43); wherein the multilayer film comprises:
- a starch layer comprising a modified starch (para [0021]-[0026], Henderson-Rutgers teaches that the suitable modified starch include starches modified by reaction with a hydroxyl alkyl group, an acetate or a dicarboxylic acid anhydride, para [0022] and  [0034]; which is the same modified starch material as that of the instant application, meeting the limitations of instant claim 36). 
Henderson-Rutgers teaches the starch layer makes up about 20% of the total layer thickness of the multilayer structure (para [0097]), which percentage is close to and touching the instantly claimed end range point (i.e., greater than 20% of the total thickness of the multilayer film).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.  
Henderson-Rutgers further teaches the modified starch has a degree of substitution of about 0.05 to 2 (para [0035]), which range overlaps with the instantly claimed range of less than 1.5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
Henderson-Rutgers does not specifically teach the thickness of the starch layer in the specific ranges as instantly claimed, i.e., of 50 to 150 microns as in claim 25, and at least about 100 microns as in claim 29. Henderson-Rutgers does not specifically teach the total thickness of its multilayer film in the specific ranges as instantly claimed, i.e., up to 1000 microns as in claim 25, and of about 100 microns to about 1000 microns as in claim 30. See 35 U.S.C. 112 rejection of claim 25 made of record in this Office Action. 
However, Henderson-Rutgers recognizes the thickness of the starch layer is a result effective variable that affects the film/layer’s barrier property and mechanical properties (para [0097]). 
Absent a showing of criticality with respect to thickness of the starch layer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the starch layer and the total thickness of the multilayer film through routine experimentation in order to achieve the desired properties (i.e., barrier property and mechanical properties, etc.) of the multilayer film produced, which would have arrived at a workable thickness that falls within the broad ranges as instantly claimed, in claims 25 and 29-30. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP 2144.05. 
Henderson-Rutgers teaches its film has an oxygen permeability coefficient (OPC) of below 0.1 cm3 mm/m.24h.atm up to 60% RH (para [0030]). Henderson-Rutgers further teaches as one of its embodiments, a film according to its invention having an oxygen permeability coefficient (OPC) of 0.0085-0.039 cm3 mm/m.24h.atm up to 50% RH (para [0082]), and a film according to its invention having an oxygen permeability coefficient (OPC) of 0.0273 cm3 mm/m.24h.atm up to 85% RH (para [0082]), the oxygen permeability coefficient of the film of Henderson-Rutgers is considered as meeting the limitations of claimed oxygen permeability coefficient (OPC) of claims 25-27. 
Henderson-Rutgers also teaches its multilayer film may further include additional layer made of PET, biaxially orientated (BO) PP, LDPE (para [0031]), which is the same material for the recited “at least one other layer” as that of the instant application (see instant claims 31-32), meeting the claimed limitations. 
Henderson-Rutgers does not specifically teach the water vapor permeability coefficient less than 1 g.mm/m2.24hr.atm measured at 38°C and 90% relative humidity of such additional layer (that may be of PET, biaxially orientated (BO) PP, LDPE; para [0031]). 
In the same field of film packaging material, Jahromi teaches a laminate of plurality plastic films (page 1, lines 4-8).  Jahromi teaches water vapor permeability (WVTR) can measured with a PERMATRAN 3/31 manufactured by Modern Control Co, in an atmosphere of 40 °C and 90% RH.   Jahromi also teaches that for example for PET, the WVTR is generally about 8 g/m2-24h or less, preferably about 7 g/m2-24h or less, and more preferably about 4 g/m2-24h or less (page 11, lines 14-24). Jahromi teaches that for example for 20 μm BOPP (i.e., orientated (BO) PP) the WVTR is generally about 3 g/m2-24h or less, preferably about 2 g/m2-24h or less, and more preferably about 1 g/m2-24h or less (page 11, lines 14-24), meeting the limitations of the instantly claimed water vapor permeability coefficient of the other layer of claims 25, and 28.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the multilayer film of Henderson-Rutgers, to select suitable material with desired water vapor permeability coefficient for the additional layer of Henderson-Rutgers (that may be of PET, biaxially orientated (BO) PP, LDPE; para [0031]) in view the teachings of Jahromi, to provide a multilayer film with desired water vapor permeability which would have arrived at a satisfactory multilayer film that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable materials for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 33, Henderson-Rutgers teaches its multilayer film comprising an inner starch layer and two outer polyolefin layers (para [0013]). 
Regarding claim 34, Henderson-Rutgers teaches that its starch layer may be fixed to the at least one other layer by an adhesive (tie layer, para [0031], [0103]), meeting the claimed limitations. 
Regarding claim 35, Henderson-Rutgers teaches the suitable modified starch includes a high amylose starch (para [0033]). 
Regarding claim 37, Henderson-Rutgers teaches its starch layer further comprises at least one water soluble polymer (para [0042]). 
Regarding claim 38, Henderson-Rutgers teaches the at least one water soluble polymer is selected from the group consisting of polyvinyl alcohol and polyvinyl acetate and mixtures thereof (para [0042]). 
Regarding claim 39, Henderson-Rutgers teaches the at least one starch layer further comprises at least one plasticizer (para [0044]-[0053]). 
Regarding claim 40, Henderson-Rutgers teaches the suitable plasticizer includes one or more polyols (para [0044]-[0051]).
Claims 41-42 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Henderson-Rutgers in view of Jahromi as applied to claim 25 above, further in view of Khemani et al. (US 2010/0307951; “Khemani”).
The limitations of claim 25 are taught by Henderson-Rutgers and Jahromi as discussed above.
Regarding claims 41-42, Henderson-Rutgers does not specifically teach its starch layer comprises nanomaterials as instantly claimed.
Khemani teaches nanocomposite material suitable for using in packaging, film, barrier film, etc. with improved mechanical and rheological properties and reduced sensitivity to moisture (para [0002] [0021] [0022]). Khemani teaches its nanocomposite material includes starch and nanomaterial of modified clay (para [0047)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified multilayer film of Henderson-Rutgers, to include in the modified starch Henderson-Rutgers, the nanomaterial as taught by Khemani that is of modified clay (para [0047]), to provide an improved film with improved mechanical and rheological properties and reduced sensitivity to moisture as taught by Khemani (para [0002] [0021] [0022]), which would have arrived at a satisfactory multilayer film that is the same as instantly claimed in claims 41-42. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782